Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 5/10/19 and the election of species of 4/6/22.  Claims 1-3 and 6-7 are examined on their merits and claims 4-5 are withdrawn as being directed towards non-elected subject matter.

Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/22.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “the oxygen sensor” (line 11, two instances, and line 12) is unclear as line 5 sets forth the possibility of plural oxygen sensors with the language “at least one oxygen sensor” and it is therefore unclear if the term ‘the oxygen sensor’ is referring to of, or a particular subset of, the possible plural oxygen sensors.  Examiner suggests amending to read –the at least one oxygen sensor--.
Regarding claim 2, the language “the at least one valve” (line 2) is unclear as it is not known if this is referring to the at least one valve in claim 1 line 4 or the at least one valve set forth in claim 1 line 10.
Regarding claim 3, the language “the oxygen sensor” (line 5, 5-6, 6, and 7; 4 instances total) is unclear as claim 1, line 5 sets forth the possibility of plural oxygen sensors with the language “at least one oxygen sensor” and it is therefore unclear if the term ‘the oxygen sensor’ is referring to each of, or a particular subset of, the possible plural oxygen sensors.  Examiner suggests amending to read –the at least one oxygen sensor--.
Regarding claim 4, the language “the at least one valve” (line 1) is unclear as it is not known if this is referring to the at least one valve in claim 1 line 4 or the at least one valve set forth in claim 1 line 10.
Regarding claim 5, the language “the at least one valve” (line 1) is unclear as it is not known if this is referring to the at least one valve in claim 1 line 4 or the at least one valve set forth in claim 1 line 10.
Regarding claim 6, the language “the valve” (line 4) is unclear as line 2-3 sets forth the possibility of plural valves with the language “at least one valve” and it is therefore unclear if the term ‘the valve’ is referring to each of, or a particular subset of, the possible plural valves.  Examiner suggests amending to read –the at least one valve--.
Regarding claim 6, the language “the rotating barrel valve” (line 8, 13, and 17; three instances total) is unclear as line 7 sets forth the possibility of plural rotating barrel valves with the language “at least one rotating barrel valve” and it is therefore unclear if the term ‘the rotating barrel valve’ is referring to each of, or a particular subset of, the possible plural rotating barrel valves.  Examiner suggests amending to read –the at least one rotating barrel valve--.
Regarding claim 6, the language “the container of calibrating gas” (line 10) is unclear as line 6 sets forth the possibility of plural containers of calibrating gas with the language “at least one container of calibrating gas” and it is therefore unclear if the term ‘the container of calibrating gas’ is referring to each of, or a particular subset of, the possible plural containers of calibrating gas.  Examiner suggests amending to read –the at least one container of calibrating gas--.
Regarding claim 6, the language “the oxygen sensor” (line 13-14, 15, and 17-18; three instances total) is unclear as line 4 sets forth the possibility of plural oxygen sensors with the language “at least one oxygen sensor” and it is therefore unclear if the term ‘the oxygen sensor’ is referring to each of, or a particular subset of, the possible plural oxygen sensors.  Examiner suggests amending to read –the at least one oxygen sensor--.
Regarding claim 7, the language “the gas permeable membrane” (line 8) is unclear as line 5 sets forth the possibility of plural gas permeable membranes with the language “at least one gas permeable membrane” and it is therefore unclear if the term ‘the gas permeable membrane’ is referring to each of, or a particular subset of, the possible plural gas permeable membranes.  Examiner suggests amending to read –the at least one gas permeable membrane--.
Regarding claim 7, the language “… based on a signal from the oxygen sensor” (line 9-10) is unclear as claim 7 sets forth “An oxygen sensor” as the claim and it is not known how the valve, part of the oxygen sensor, is controlled based on the oxygen sensor.  It is unclear how the valve, part of the oxygen sensor, is controlled based on itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (2011/0041848) in view of Clough et al. (4,939,647).
Regarding claim 7, Stone shows an oxygen sensor for a rebreather apparatus (see abstract, para. 0022-0024, Fig. 1, and 13, oxygen sensor 31 for example), which includes at least two ports connected to the sensor (see Fig. 13, ports 363’ and 364’); at least one chamber connected to each of the at least two ports (see Fig. 13, chambers defined in the passageways of 55 and 361); and a valve in each of the at least one chamber for selectively presenting a gas in the at least one chamber to the sensor electrolyte through the gas permeable membrane and closing off the gas from being presented to the sensor electrolyte based on a signal from the oxygen sensor (see Fig. 13, valves 354 and 355 located in the chambers defined by passageways 55 and 361, see para. 0183-186).  Stone is silent as to the oxygen sensor including a sensor electrolyte and at least one gas permeable membrane located between the at least one chamber and the port to which it is connected; however, Clough teaches a similar oxygen sensor device which includes these features (see Clough col. 4 ln. 61 through col. 5 ln. 12, col. 5 ln. 47 through col. 6 ln. 13, and col. 11 ln. 9-23 and Fig. 2-3, electrolyte 34 and permeable membrane 33).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Stone device’s sensor to include an electrolyte and gas permeable membranes at its ports, as taught by Clough, as this would have been obvious substitution of one known element for another (one type of oxygen sensor for another) and would perform equally as well.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in independent claims 1 and 6. The closest prior art references of record are the references discussed above and below.  The references do not disclose, either alone or suggest in combination, the limitations set forth in claims 1 and 6.  All of the references deal with rebreather devices including oxygen sensors which are configured to be calibrated by passing a known gas across the sensor and do not disclose the separate container of calibrating gas at ambient temperature and pressure or the valve/rotating barrel valve which presents calibrating gas to the sensor during calibration and presents breathing gas, made up of oxygen from its pressurized container and diluting gas from its pressurized container, at all other times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sieber (2010/0313887), Straw (2007/0215157), Parker (6,712,071), and Kanwisher et al. (3,727,626) are all directed towards rebreather devices including oxygen sensors which are calibrated via flushing the breathing loop with a gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785